de GBAFFENRIED, J.
When an exception is taken to a part of an oral charge of a, court, then, unless the entire part of the charge to which the exception is taken is faulty as a whole, the exception fails.—Lacy v. State, 154 Ala. 65, 45 South. 680.
One sentence in the part of the oral charge, to which an exception was taken may be subject to criticism, and it may be, as claimed by counsel for the defendant, that it is vicious because it violates that provision of the Code (section 5362) which prohibits a court, ex mero motu, from charging the jury upon the effect of the evidence.—White v. State, 111 Ala. 92, 21 South. 330. The other parts of that portion of the oral charge to which the exception was taken were not subject to that or any other objection. The objection of the defendant to the oral charge of the court was, therefore, not well taken.
There is no error in the record, and the judgment of the court below is affirmed.
Affirmed.